United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3432
                                  ___________

Kelvin Kenyon,                         *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * District of Minnesota.
                                       *
Bituminous Roadways, Inc.,             *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: November 7, 2000
                             Filed: November 20, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Kelvin Kenyon appeals the district court’s1 grant of summary judgment in his
employment discrimination case against his former employer, Bituminous Roadways
(Bituminous). Kenyon alleged that Bituminous discriminated against him based on his
age and race by terminating him in January 1997, and that Bituminous defamed him by
falsely accusing him of padding his time card. Upon careful de novo review of the

      1
        The HONORABLE DONOVAN W. FRANK, United States District Judge for
the District of Minnesota, adopting the report and recommendations of the
HONORABLE RAYMOND L. ERICKSON, United States Magistrate Judge for the
District of Minnesota.
record, see Hill v. St. Louis Univ., 123 F.3d 1114, 1118 (8th Cir. 1997), and
consideration of the parties’ arguments on appeal, we agree with the district court that
Kenyon failed to create any trialworthy issue on his discrimination claims for the
reasons explained in the magistrate judge’s thorough report. See Fisher v. Pharmacia
& Upjohn, 225 F.3d 915, 921 (8th Cir. 2000). We also agree with the court that the
defamation claim fails because the alleged defamatory statements were privileged.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-